     Case 1:21-cv-00195-MN Document 9 Filed 05/06/21 Page 1 of 1 PageID #: 120



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

EVOLVE INTERACTIVE LLC                              )
                                                    )
               Plaintiff,                           )
                                                    ) Civil Action No. 1:21-cv-195-MN
v.                                                  )
                                                    ) JURY TRIAL DEMANDED
SIX CONTINENTS HOTELS, INC.                         )
                                                    )
               Defendant.                           )
                                                    )

                            UNOPPOSED MOTION TO EXTEND TIME

        Plaintiff Evolve Interactive LLC, by and through its undersigned counsel, respectfully

moves to extend the deadline for Defendant Six Continents Hotels, Inc. to answer, move or

otherwise respond to the complaint in this action until June 9, 2021. This extension is necessary

to allow Defendant sufficient time to review the allegations in the complaint, and Defendant does

not oppose this motion.

Dated: May 6, 2021                          STAMOULIS & WEINBLATT LLC

                                            /s/ Richard C. Weinblatt
                                            Stamatios Stamoulis #4606
                                            Richard C. Weinblatt #5080
                                            800 N. West Street, Third Floor
                                            Wilmington, DE 19801
                                            (302) 999-1540
                                            stamoulis@swdelaw.com
                                            weinblatt@swdelaw.com

                                            Attorneys for Plaintiff
                                            Evolve Interactive LLC


IT IS SO ORDERED this ____ day of ______________, 2021.


                                            _______________________________
                                            United States District Judge
